In re Terry Toledano, applying for Writ of Certiorari, and Mandamus. Parish of Orleans. No. 270-200. 391 So.2d 817.
Granted. The Clerk of the Juvenile Court is ordered to deliver the requested document in a sealed envelope to the Criminal District Court for in camera inspection.
MARCUS, J., would deny.
Defendant must show good cause in the juvenile court why that court should not order disclosure of the juvenile records of Reginald Yawls to the Criminal District Court because the information is relevant to a proceeding in the Criminal District Court. C.J.P. art. 123(B).
WATSON, J., would deny the writ.